 
EXHIBIT 10.1i
NINTH AMENDMENT TO REAL ESTATE LEASE
THIS AGREEMENT is entered into this 1st day of November, 2012, by and between
TIPPMANN PROPERTIES, INC., as agent for LAURENCE TIPPMANN, SR. FAMILY
PARTNERSHIP(hereinafter referred to as “Lessor”), and TOWER FINANCIAL
CORPORATION(hereinafter referred to as “Lessee”), and WITNESSETH:
WHEREAS, the parties hereto entered into a Real Estate Lease dated January 1,
1999, amended on March 8, 1999, August 12, 1999, June 29, 2001, March 24, 2004,
May 5, 2006, September 18, 2006, January 10, 2006, and January 10, 2010
currently covering approximately 49,257 usable square feet of premises commonly
known as 116 East Berry Street, Suite 100, Fort Wayne, Indiana;
AND WHEREAS, Lessee and Lessor are desirous as of November 1, 2012 of increasing
the space by approximately 108 rentable square feet of office space commonly
known as a part of Suite 555 as outlined on attached floor plan;
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


 
1.
Beginning November 1, 2012, the leased premises shall be increased to reflect
approximately 108 rentable square feet of office space (part of Suite 555 as
outlined on attached floor plan) for a total of approximately 49,365 usable
square feet.





 
2.
The following chart summarizes the preceding changes effective November 1, 2012:

 

Floor   Total Sq. Ft.     Rate     Monthly Rent   Expiration                    
  1st Floor     22,227     $14.75     $*27,320.69  
12/31/18
2nd Floor     6,924     $14.75     $* 8,510.75  
12/31/18
2nd Floor     12,640     $13.50     $*14,220.00  
12/31/18
5th Floor     7,466     $13.50     $8,399.25  
12/31/13**
5th Floor     108     $13.50     $121.50  
12/31/13
      49,365             $58,572.19    

 


*Monthly rent will change 1/1/14 with start of Annual CPI.
**Includes three (3) year option to renew.
 
105


 
 

--------------------------------------------------------------------------------

 
 
 
3.
Except as hereby amended, all other terms and conditions contained in the
original Real Estate Lease are hereby reaffirmed and left unchanged by the terms
of this Ninth Amendment.







IN WITNESS WHEREOF, the parties hereto have duly executed this Ninth Amendment
on the day and year first above written.
 
 
 
 
 
TIPPMANN PROPERTIES INC., as
       
agent for Laurence Tippmann, Sr.
  TOWER FINANCIAL CORPORATION   Family
Partnership                                            (“Lessee”)   (“Lessor”)  
               
BY:                                                                                       
   
BY:                                                                                                                     
                      PRINTED:                                             
PRINTED:                                                                                                          
 

 
 
106
 

 




                                                                        



                                                                           
